 In the Matter of EXPORT STEAMSHIP CORPORATIONandNATIONALMARINE ENGINEERS BENEFICIAL ASSOCIATIONCase No. C-738.-Decided April 19, 1939Water Transportation Industry-Interference,Restraint,or Coercion:chargesof,not sustained-Strike: not result of unfair laborpractice-Discrimination:charges of refusal to reinstate strikers after strike because of union affiliationor activity,notsustained-Complaint:dismissed.Mr. WillMaslow,for the Board.Haight, Griffen, Deming cfi Gardner,byMr. Kenneth Gardner,ofNew York City, for the respondent.Mr. E. P. Trainer,of New York City, for the M. E. B. A.Mr. Allan Lind,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon charges duly filed by National Marine Engineers Bene-ficial Association, herein called the M. E. B. A., the National LaborRelations Board, herein called the Board, by the Regional Directorfor the Second Region (New York City), issued its complaint datedDecember 10, 1937, against Export Steamship Corporation, New YorkCity, herein called the respondent, alleging that the respondent hadengaged in and was engaging in unfair labor practices affectingcommerce within the meaning of Section 8 (1) and (3) and Section2 (6) and (7) of the National Labor Relations Act, 49 Stat. 449, hereincalled the Act.Copies of the complaint, accompanied by notice ofhearing,were duly served upon the respondent and upon theM. E. B. A.In respect to the unfair labor practices the complaint alleged, insubstance, that the respondent refused to reinstate to their formerpositions on the respondent's vessels 33 named individuals who hadparticipated in a strike commencing on or about November 23, 1936,and ending on or about Januafy 14, 1937, said refusal being for thereason that they had joined and assisted the M. E. B. A. and engaged12 N. L. R. B.. No. 40.309 310DECISIONSOF NATIONALLABOR RELATIONS BOARDin concerted activities with other employees of the respondent for thepurpose of collective bargaining and other mutual aid and protection;and that the respondent had urged, persuaded, and warned its em-ployees to refrain from becoming or remaining members' of theM. E. B. A. The respondent filed no answer to the complaint.Pursuant to notice, a hearing was commenced at New York Cityon January 11, 1938, before P. Wolf Winer, the Trial Examiner dulydesignated by the Board.The Board, the respondent, and theM. E. B. A. were represented and participated in the hearing.Beforeadjournment of the first day's hearing it was agreed by all partiesthat the testimony of the individual seamen named in the complaintmight be taken in the Regional Office before an agent of the Boardas they arrived in the Port of New York City. Such testimony wasto be subject to cross-examination and objections, but rulings uponobjections were to be reserved and passed upon by the Trial Examinerin his Intermediate Report.Thereafter, on February 5, 16, 19, andMarch 8 and 23, 1937, the depositions of 11 persons named in the com-plaint were taken at the Regional Office.The hearing was resumed on May 11, 1938, before William Seagle,the Trial Examiner duly designated by the Board to replace P. WolfWiner.At the close of the hearing it was stipulated by counsel forthe respondent that Trial Examiner William Seagle might act in the,proceedings in all respects as if it had been conducted before him inits entirety.Full opportunity to be heard, to examine and cross-examine witnesses, and to introduce evidence bearing upon the issueswas afforded to all parties.At the close of the hearing counsel for the Board moved to conformthe pleadings to the proof adduced at the hearing.This motion wasgranted by the Trial Examiner. The ruling is affirmed. Counsel forthe Board also moved to strike from the complaint the allegationswith respect to those employees who did not testify in person or as towhom there was no proof that individual applications for employ-ment were made by or for them. He further moved to strike from thecomplaint the allegations with respect to Gordon Millspaugh, Mal-colm Gatheral, and Frank Campbell, 3 of the 11 employees whose dep-ositions were taken at the Regional Office.The Trial Examiner re-served rulings upon such motions at the hearing, but granted the samein his Intermediate Report.These rulings are discussed below.At the close of the hearing, counsel for the respondent made anumber of motions which, in substance, asked that the entire complaintbe dismissed upon the ground that the evidence was insufficient to sus-tain the allegations thereof.The Trial Examiner reserved rulingsupon such motions at the hearing. In his Intermediate Report, theTrial Examiner granted the motions in so far as they asked dismissal EXPORT STEAMSHIP CORPORATION311of the allegations of the complaint with respect to certain of the in-dividuals alleged to have been discriminated against by the respondentand denied the other motions. These rulings are also discussed below.The Board has reviewed the rulings of the Trial Examiners on mo-tions and objections to the admission of evidence made during thecourse of the hearing and finds that no prejudicial errors were com-mitted.The rulings are hereby affirmed.On June 29, 1938, the Trial Examiner filed his Intermediate Reportfinding that the respondent had not engaged in unfair labor practicesaffecting commerce within the meaning of Section 8 (1) and (3) ofthe Act and recommending a dismissal of the complaint.Exceptionsto the Intermediate Report were thereafter filed by the M. E. B. A.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTExport Steamship Corporation is a New York corporation with itsprincipal office at New York City. It is engaged in the operation ofvessels transporting mail, freight, and passengers between ports on theNorth Atlantic Coast of the United States of America and ports inforeign countries.In the conduct of its business, the respondentoperates a fleet of from 18 to 22 vessels. It employs from 70 to 80licensed engineers on such vessels.The respondent admitted it wasengaged in foreign commerce and that its activities are subject to thejurisdiction of the Board.We find that the respondent is engaged in trade, traffic, transporta-tion, and commerce among the States and foreign countries.H. THE ORGANIZATION INVOLVEDNational Marine Engineers Beneficial Association is a labor organ-ization affiliated with the Committee for Industrial Organization, ad-mitting to its membership licensed marine engineers.III.THE ALLEGED UNFAIR LABOR PRACTICESA. Chronology of eventsOn or about October 29, 1936, a general shipping strike involvingboth unlicensed and licensed seamen began on the west coast ofthe United States of America. It spread to the east coast and onNovember 20, 1936, the M. E. B. A. called out on strike the licensedengineers on the respondent's vessels.Approximately 56 of therespondent's licensed engineers answered the strike call, leavingtheir ships as they came into port during the succeeding 4 to 6 weeks. 312DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe strike was apparently called in protest against working condi-tions generally and in an effort on the part of the M. E. B. A. tosecure signed agreements with the various shipping lines.Whilethe strike was thus a labor dispute, there is no charge in the com-plaint that it was precipitated by any unfair labor practice on thepart of the respondent.'On or about January 5, 1937, Edward P. Trainer, business rep-resentative of the M. E. B. A., offered to call off the strike on therespondent's vessels if it would reinstate all the strikers.The re-spondent refused to agree to reinstate all the strikers, claiming thatit had already hired men to take their places.The strike was officially terminated by the M. E. B. A. on Janu-ary 14.The respondent was, on January 18, formally notified ofsuch fact.On January 18, pursuant to a request by the M. E. B. A., a con-ference between representatives of the M. E. B. A. and the respond-ent was held at the respondent's office.The M. E. B. A.'s purposein requesting the conference was to secure the reinstatement of thestrikers and to obtain a contract with the respondent.The respond-ent refused to enter into an agreement with the M. E. B. A., havingalready negotiated an agreement with the Brotherhood of MarineOfficers.'The M. E. B. A.'s representatives did not press the contractissue further but sought to secure the reinstatement of the strikers.The respondent stated at the hearing that its position at the con-ference was that it had filled the places of the strikers and that itwould consider reinstatement of the strikers when vacancies occurred,except those strikers who carried lead pipes on the picket line.Trainer testified that the respondent agreed to reinstate all the strik-ers when vacancies occurred.During the period from the termina-tion of the strike to about May 1938, the respondent reinstated some18 of the 56' strikers and hired approximately 22 other individuals,including 15 persons who had previously been within its employ.B. The alleged discriminationsOf the 33 individuals named in the complaint as having been dis-criminatorily refused reinstatement, only 11 appeared to testify ontheir own behalf.The M. E. B. A. objected to the Trial Examiner'sdismissal of the complaint as to the 22 individuals who did not appearto testify, claiming that their occupation as seamen prevented themfrom appearing at the hearing.There is, however, practically noevidence in the record with respect to these 22 individuals and what1 This agreement was not a closed-shop agreement and did not prevent the respondentfrom employing members of the M. E. B. A. EXPORT STEAMSHIP CORPORATION313there is, is clearly insufficient to sustain the allegations of the com-plaint that such persons were discriminated against.We shall, there-fore, affirm the Trial Examiner's dismissal of the complaint as tothem.Of the 11 strikers who did testify, counsel for the Board movedto dismiss the complaint as to Gordon Millspaugh, Malcolm Gatheral,and -Frank Campbell.The M. E. B. A. also objected to the TrialExaminer's granting of this motion.The testimony of Millspaugh reveals that after the strike he wouldnot have accepted any position on the respondent's line except thatof chief engineer on one of its passenger vessels.The record showsthat no such position was available up to the time of the hearing.Gatheral testified that he did not wish reinstatement and that he hadsecured employment on another steamship line within a few daysafter the strike.Campbell had been employed in an unlicensed posi-tion on the respondent's "laid-up fleet," at the time of the strike.This laid-up fleet consisted of vessels not in active service.This fleetwas dissolved in the early part of January 1937 when the respondentsold four of its ships.Thus, Campbell's position no longer existedafter the strike.Furthermore, it appears from the record that Camp-bellwas reemployed by the respondent shortly after the strike as awater tender on one of its vessels.The ruling of the Trail Examinergranting the motion of counsel for the Board for a dismissal of theallegations of the complaint with respect to Millspaugh, Gatheral,and Campbell is hereby affirmed.There remain for consideration the allegations of the complaint thatthe respondent discriminated against Edward Williams, Frank Galla-gher, Lester Sorenson, Colin Branford, Harry L. Thompson, HarveyC. Brown, George W. Hanson, and Thomas Ketner, by refusing themreinstatement following the strike.The complaint does not allegethat the strike was due to any unfair labor practice on the part ofthe respondent and no showing was made at the hearing that thestrike was based upon any such practice. The evidence shows, more-over, that at the time the strike was terminated and at the timeapplication was made for reinstatement by or on behalf of the in-dividuals here involved the respondent had already filled the positionsof such individuals.Any discrimination by the respondent, there-fore, consisted of its taking on new employees rather than reinstatingthe strikers when vacancies occurred.There was introduced in evidence, in support of the contention thatthe respondent has discriminated against the strikers, the employmentcards of most of the strikers, including seven of the eight here in-volved, bearing the word "resigned" and a small asterisk immediatelythereafter.The word "resigned" referred to the date on which the 314DECISIONS OF NATIONAL LABOR RELATIONS BOARDindividuals went on strike. It was contended that the presence of theasterisk indicated that the respondent was maintaining a blacklistagainst the strikers.Byron Robison, the respondent's superintendentengineer in charge of hiring engineers, testified that he did not knowthe purpose of the asterisks but that they were not intended as ablacklist.He pointed to the fact that 18 strikers, including 14 whohad asterisks on their employment cards, had been given employmentby the respondent after the strike and stated that a number of othersuch strikers had been recommended to other steamship lines.Underthe circumstances, we conclude that the presence of the asterisks onthe employment cards affords no basis for any finding as to discrimi-nation by the respondent.We think, moreover, that the facts pre-sented in the record with respect to the several individuals furthermilitate against a finding that the respondent has discriminatedagainst the strikers.Edward Williamswas employed by the respondent as a fireman onthe steamshipExporterin April 1935.Thereafter he worked as fire-man and water tender on the respondent's vessel theExcambia.FromMarch to August 1936, he was employed as a junior engineer on theExcambia.On August 28 he was relieved to make way for an em-ployee with more seniority.On November 9, 1936, he was recalled toa position paying $90 a month on the respondent's laid-up fleet.Twodays laterWilliams went on strike.During the 2 weeks following the termination of the strike onJanuary 18, 1937, Williams applied for reinstatement on three dif-ferent occasions.Each time he was informed that no vacancy wasavailable.The record shows that the laid-up fleet, with which Wil-liams had been prior to the strike, had been disestablished.Thus,after the strike Williams' position was no longer in existence.WhileWilliams' past experience with the respondent indicates that he wascapable of filling a position as junior engineer, it affirmatively appearsthat no such position was available until February 27, 1937.Meanwhile, on February 19, 1937, Williams secured a position withthe Standard Oil line as a machinist on one of its tankers.Thisposition paid $115 a month plus maintenance, compensation sub-stantially in excess of what he was earning while last employed by therespondent.On or about May 1, 1937, Williams was advanced to aposition as third assistant engineer on the Standard Oil line.Healso received a salary increase to $183 a month plus maintenance.At the date of the taking of his deposition on March 8, 1938,Williams testified that although he desired reinstatement he wouldaccept no position lower than third assistant engineer.However, headmitted that he had never been employed by the respondent as thirdassistant engineer. EXPORT STEAMSHIP CORPORATION315Under the circumstances, we find that the respondent has not dis-criminated against Edward Williams in regard to his hire and tenureof employment.Frank Gallagherstarted working for the respondent in 1929 as acadet engineer on theExamelia.He was employed as third assist-ant engineer on theExmoorwhen he went on strike on December 1,1936.As soon as the strike was officially called off on January 18,1937, Gallagher secured a position as third assistant engineer withtheWeyerhauser steamship line at the same salary he had been earn-ing while employed with the respondent and at the hearing he testi-fied that he did not desire reinstatement.There was no opening onthe respondent's lines for a third assistant engineer until February27, 1937, a date subsequent to the employment of Gallagher by theWeyerhauser steamship line.There is no evidence that at the timeGallagher was immediately available for employment by the respond-ent.Robison testified in this connection that vacancies were notusually known of until a vessel arrived in port and that inasmuchas the vessels were in port but a few days vacancies had to be filledimmediately.We find that the respondent has not discriminated against FrankGallagher in regard to his hire and tenure of employment.Lester Sorensonbegan working for the respondent in October 1934as a cadet engineer.At the time of the strike he was employed asthird assistant engineer on the respondent's vessel theExecutive.He applied for reinstatement on January 16, 1937, and was informedby Robison, superintendent in charge of hiring engineers, that noposition was available for him at that time, but that he would becalled if he were needed.Sorenson secured a position as third assist-aint engineer with the Black Diamond Steamship Line on February16, 1937, and was so employed at the time of the hearing.As statedabove there was no opening on the respondent's line for a thirdassistant engineer until February 27, a date subsequent to the em-ployment of Sorenson on the Black Diamond line. Furthermore,therewas no evidence showing that Sorenson was available foremployment at that time.We find that the respondent has not discriminated against LesterSorenson in regard to the hire and tenure of his employment.Harry L. Thompsonwas employed by the respondent at the timeof the strike as chief engineer on its vessel theExcambion.He appliedfor reinstatement on several different occasions in January and Febru-ary 1937, but was informed that no position was available.Thomp-son secured a part-time position as marine engineer for the BlackDiamond Steamship Line in February 1937, and on March 31, 1937,secured a position as chief engineer on the vesselSeathrushoperated 316DECISIONS OF NATIONAL LABOR RELATIONS BOARDby the Shepard steamship lines.TheSeathrushwas sold by the re-spondent to the Shepard Company shortly before Thompson securedhis position on it and, in response to an inquiry by the Shepard Com-pany, the respondent had recommended Thompson for such position.The record shows that no position as chief engineer on the respond-ent's lines was open until September 22, 1937.There is no showingthat Thompson was available at such time. In his deposition, Thomp-son stated that he did not desire reinstatement by the respondent, butthat he desired back pay for the period from the date of the strike tothe date he secured his position with the Shepard line.We find that the respondent has not discriminated against HarryL. Thompson in regard to the hire and tenure of his employment.Colin Branfordwas employed by the respondent as a senior firstassistant engineer on theExcambion.Branford made no personalapplication for reinstatement, stating that he was staying with Thomp-son at the time of the strike and thought that if the respondent recalledThompson it would also call him. The respondent stipulated that itknew Branford was staying with Thompson for a month after thestrike.Branford obtained a position with the Pallite Products Com-pany as a machinist on February 1, 1937, and was employed by theShepard Company on April 1, 1937, as first assistant engineer on theSea thrush.The respondent recommended Branford for the latterposition.Although the record indicates that the respondent filled twoopenings for senior first engineers with new employees prior to April1, 1937, we think that the evidence is insufficient to show that the re-spondent failed to employ Branford for such positions because of hisunion membership and activity.We have also above noted the testi-mony of Robison that the respondent did not usually know of vacan-cies until a vessel arrived in port and that since the vessels were inport only a few days vacancies had to be filled immediately.We find that the respondent has not discriminated against ColinBranford in regard to the hire and tenure of his employment.Harvey C. Brownwas employed by the respondent as second assist-ant engineer on theExcalibwrat the time of the strike on November 20,1936.On February 5, 1937, following the termination of the strike, anopening for a second assistant engineer became available on the re-spondent's vessel theExmouth.This position was filled by a newemployee.Thereafter, on March 22, 1937, a position as second assist-ant engineer became open on the respondent's vessel theExeter.Therespondent filled this position by transferring to theExetera thirdassistant engineer who had been employed on theExmooron March.12, 1937.Brown resided in Philadelphia, Pennsylvania, and there isno showing that he was readily available at the time the two aforesaid EXPORT STEAMSHIP CORPORATION317vacancies occurred in New York City.Moreover, even if he werereadily available, we think that there is no sufficient basis for conclud-ing that Brown's union affiliation or activity was the reason he was notgiven the positions.We have noted above that the charge of discrimi-nation against the strikers was predicated in large part upon theappearance on the employment cards of asterisks opposite the namesof many of the strikers.There was, however, no asterisk oppositeBrown's name.Under all the circumstances, we find that the respondent did notdiscriminate against Harvey C. Brown with respect to the hire andtenure of his employment.George W. Hanson,who was senior first assistant on theExochordaat the time of the strike, andThomas Ketner,who was junior firstassistant on theExcaliburat such time, each individually appliedfor reinstatement on January 20, 1937.Their positions had beenfilled during the strike and no openings were available at the timeof their applications.There occurred, however, on January 28 va-cancies in the positions of senior first assistant and junior first as-sistant on theExeter.These positions were given to two new em-ployees.The respondent states that it was not known until theExeterarrived in port on January 28 that there would be suchvacancies; that the positions had to be filled before the ship leftport; and that they employed men who were immediately available.It was pointed out in this connection that both Hanson and Ketnerresided in Philadelphia, Pennsylvania, and that theExeterdockedinNew York City. Although there is no clear showing that therespondent could not have obtained the services of Hanson and Ket-ner promptly, we do not think that it has been sufficiently estab-lished, under all the circumstances, that its failure to do so waspredicated upon their union membership or activities.We find that the respondent has not discriminated against GeorgeW. Hanson and Thomas Ketner in regard to the hire and tenureof their employment.With respect to the allegations in the complaint that the respond-ent urged, persuaded, and warned its employees from becoming orremaining members of the M. E. B. A. there was no proof offered.We find, therefore, that the respondent has not interfered with, re-strained, or coerced its employees in the exercise of the right toself-organization, to form, join, or assist labor organizations, tobargain collectively through representatives of their own choosing,and to engage in concerted activities, for the purposes of collectivebargaining and other mutual aid and protection. 318DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the basis of the foregoing findings of fact and upon theentire record in the case,the Board makes the following :CONCLUSIONS OF LAW1.The operations of the respondent, Export Steamship Corpora-tion, occur in commerce, within the meaning of Section 2 (6) ofthe Act.2.NationalMarine Engineers' Beneficial Association is a labororganization, within the meaning of Section 2 (5) of the Act.ORDERUpon the basis of the foregoing findings of fact and conclusionsof law, and pursuant to Section 10 (c) of the National Labor Re-lations Act, the National Labor Relations Board hereby orders thatthe complaint against Export Steamship Corporation be, and ithereby is, dismissed.